          Case 1:19-cv-04074-VEC Document 70 Filed 12/02/19 Page 1 of 2

LEVI&KORSINSKY, LLP                                                            55 Broadway, 10th Floor
                                                                               New York, NY 10006
                                                                               T: 212-363-7500
                                                                               F: 212-363-7171
                                                                               www.zlk.com


                                                                               William J. Fields
                                                                               wfields@zlk.com

                                        December 2, 2019

VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, NY 10007

       Re:     Berdeaux v. OneCoin Ltd., et al., Case No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

         This firm, Levi & Korsinsky, LLP, represents Lead Plaintiff Donald Berdeaux and plaintiff
Christine Grablis (“Plaintiffs”) in the subject action (“Action”). We write in accordance with this
Court’s August 23, 2019 Memo Endorsement (ECF No. 49) ordering Plaintiffs to file a letter on
the first business day of each month (beginning on September 3, 2019) updating the Court on
Plaintiffs’ efforts to effectuate service of process upon all Defendants who have not already been
served.

        On August 23, 2019, in response to defendant Mark S. Scott’s (“Scott”) letter motion to
stay the instant Action during the pendency of the criminal trial against Mr. Scott, the Court issued
the Court issued an Order staying all proceedings in this Action until Plaintiffs accomplished
service upon the remaining Defendants (ECF No. 49). Defendant Scott’s criminal trial has since
concluded and, on November 21, 2019, a Manhattan federal jury found Defendant Scott guilty on
Count One: Conspiracy to Commit Money Laundering and Count Two: Conspiracy to Commit
Bank Fraud.1

        As of the date of this letter, four Defendants remain unserved: (1) OneCoin Ltd (“OneCoin”);
(2) Ruja Ignatova (“Ignatova”); (3) Sebastian Greenwood (“Greenwood”); and (4) Irina Andreeva
Dilinska (“Dilinska”) (the “Unserved Defendants”). As discussed in Plaintiffs’ November 1, 2019
letter to the Court, Plaintiffs filed a Motion for Leave to Effectuate Alternative Electronic Service
upon these foreign Defendants on October 1, 2019 (“Plaintiffs’ First Motion for Alternative
Service”). On November 1, 2019, the Court denied Plaintiffs’ First Motion for Alternative Service
without prejudice and suggested that Plaintiffs address the concerns it raised in a renewed
application.

       Contemporaneous with the submission of this letter, Plaintiffs are filing Plaintiffs’ Renewed
Motion for Leave to Effect Alternative Service on the Unserved Defendants (the “Renewed


1
  Additionally, during Defendant Scott’s criminal trial it was revealed that defendant Konstantin
Ignatov has pleaded guilty to the criminal charges issued against him.
         Case 1:19-cv-04074-VEC Document 70 Filed 12/02/19 Page 2 of 2

LEVI&KORSINSKY, LLP
Page 2 of 2
December 2, 2019

Motion”). Plaintiffs believe that the Renewed Motion addresses and cures the deficiencies in
Plaintiffs’ First Motion for Alternative Service identified by the Court in its November 1 Order.

       Plaintiffs are available at the Court’s convenience to respond to any further questions as
may arise.



                                                    Very truly yours,

                                                    LEVI & KORSINSKY, LLP


                                            By:     /s/ William J. Fields
                                                    William J. Fields

cc:    all counsel of record (via ECF)
